internal_revenue_service number release date index number ------------------------- in re -------------------------------------------- ------------------------------------ ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ telephone number --------------------- refer reply to cc tege eb ec plr-112770-09 date date legend taxpayer -------------------------------------------- employee a ------------------ employee b ---------------- year -------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------ date ---------------- date --------------------------- dear ----------------- this letter is in response to a letter dated date submitted by your authorized representative requesting a ruling under sec_162 of the internal_revenue_code code specifically taxpayer requested a ruling that employee a and employee b are not covered employees for year and that no compensation paid to employee a and employee b with respect to year is subject_to the deduction limitation of sec_162 the facts as represented are as follows taxpayer is a publicly_held_corporation employee a and employee b served as principal financial officers of taxpayer during year employee a served as the principal financial officer beginning date and ending date of year employee b served as the principal financial officer for the remainder of the year employee a is one of taxpayer’s top three most highly compensated executive officers for year other than the principal executive officer and the principal financial officer who were serving as executive officers at the end of year pursuant to the executive compensation disclosure rules under the securities exchange act of exchange act taxpayer disclosed the compensation of employee a and employee b because employee a and employee b each served as the taxpayer’s principal financial officer during year sec_162 of the code allows a deduction for all of the ordinary and necessary plr-112770-09 expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that for any publicly_held_corporation no deduction shall be allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year exceeds dollar_figure million sec_162 of the code defines publicly_held_corporation to mean any corporation issuing any class of common equity securities required to be registered under sec_12 of the exchange act sec_162 of the code defines covered_employee as any employee of the taxpayer if a as of the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such capacity or b the total compensation of such employee for the taxable_year is required to be reported to shareholders under the exchange act by reason of such employee being among the four highest compensated officers for the taxable_year other than the chief_executive_officer sec_1_162-27 of the income_tax regulations generally provides that whether an individual is a covered_employee is determined pursuant to the executive compensation disclosure rules under the exchange act the securities and exchange commission’s rules relating to executive compensation disclosure under the exchange act are contained in item of regulation s-k cfr these rules require disclosure of compensation awarded to earned by or paid to certain executive officers on date a final rule amending the securities and exchange commission’s executive compensation disclosure rules was published in the federal_register fr among other things the amended disclosure rules altered the composition of the group of executives that are covered by the disclosure rules like the pre-amendment disclosure rules the amended disclosure rules refer to these executives as named executive officers under the amended disclosure rules named executive officers consist of in relevant part i all individuals serving as the registrant's principal executive officer or acting in a similar capacity during the last completed fiscal_year regardless of compensation level ii all individuals serving as the registrant's principal financial officer or acting in a similar capacity during the last completed fiscal_year regardless of compensation level and iii the registrant's three most highly compensated executive officers other than the principal executive officer and the principal financial officer who were serving as executive officers at the end of the last completed fiscal_year under the old disclosure rules named executive officers consisted of in relevant part i all individuals serving as the registrant's chief_executive_officer or acting in a similar capacity during the last completed fiscal_year regardless of compensation level and ii the registrant's four most highly compensated executive plr-112770-09 officers other than the chief_executive_officer who were serving as executive officers at the end of the last completed fiscal_year companies must comply with the amended disclosure rules for fiscal years ending on or after date notice_2007_49 2007_1_cb_1429 provides that the irs will interpret the term covered_employee for purposes of sec_162 m to mean any employee of the taxpayer if as of the close of the taxable_year such employee is the principal executive officer within the meaning of the amended disclosure rules of the taxpayer or an individual acting in such a capacity or if the total compensation of such employee for that taxable_year is required to be reported to shareholders under the exchange act by reason of such employee being among the highest compensated officers for the taxable_year other than the principal executive officer or the principal financial officer the notice also provides that the term covered_employee for purposes of sec_162 m does not include those individuals for whom disclosure is required under the exchange act on account of the individual being the taxpayer's principal financial officer within the meaning of the amended disclosure rules or an individual acting in such a capacity therefore based solely on the facts presented we rule as follows for purposes of sec_162 of the code employee a and employee b will not be considered covered employees during year except as expressly provided herein no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-112770-09 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely thomas d scholz assistant branch chief executive compensation branch office of division counsel associate chief_counsel tax exempt government entities
